Order entered October 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00404-CR

                        MICHAEL DWAYNE NEWMAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F11-62630-J

                                           ORDER
       The Court REINSTATES the appeal.

       On September 13, 2013, we ordered the trial court to make findings regard why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel’s explanation for the delay in filing appellant’s brief is her workload; and (4) counsel

requested two weeks from the October 8, 2013 hearing to file appellant’s brief.

       We ORDER appellant to file his brief by NOVEMBER 1, 2013. Because appellant’s

brief is already two months overdue, no further extensions will be granted.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                /s/   DAVID EVANS
                                                      JUSTICE